     Case 20-65841-lrc                           Doc 155              Filed 02/24/21 Entered 02/24/21 17:54:37                                                         Desc Main
                                                                      Document     Page 1 of 6
                                                 UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF GEORGIA
                                                         ATLANTA DIVISION

IN RE:           IFS SECURITIES, INC                                    }         CASE NUMBER:                       20-65841-LRC
                                                                        }
                                                                        }
                                                                        }         JUDGE: LISA RITCHEY CRAIG
                                                                        }
                 DEBTOR.                                                }         CHAPTER 11




                                                                DEBTOR'S POST-CONFIRMATION
                                                                QUARTERLY OPERATING REPORT
                                                                      FOR THE PERIOD
                             FROM                     October 9, 2020       TO                   December 31, 2020



  Comes now the above-named debtor and files its Post-Confirmation Quarterly Operating Report in accordance with the Guidelines established by the United States Trustee

and FRBP 2015.




    Dated:       2/24/2021                                                                                           Greenberg Traurig LLP
                                                                                                                     Attorney for Debtor




                 Debtor's Address                                                                                    Attorney's Address
                 and Phone Number:                                                                                   and Phone Number:
                 3445 Peachtree Rd. Suite 1225                                                                       Greenberg Traurig, LLP
                 Atlanta, GA 30326                                                                                   3333 Piedmont Rd NE Ste 2500
                 Tel. 470-346-6842                                                                                   Atlanta, GA 30305
                                                                                                                     Tel. 678-553-2212




Note: The original Post Confirmation Quarterly Operating Report is to be filed with the Court and a copy simultaneously provided to the
United States Trustee. Monthly Operating Reports must be filed by the 20th day of the following month.

For assistance in preparing the Post Confirmation Quarterly Operating Report, refer to the following resources on the United States
Trustee website: http:// www.usdoj.gov/ust/r21/index.htm.
1) Instructions for Preparing Debtor's Chapter 11 Post confirmation Quarterly Operating Report
2) Initial Filing Requirements
3) Frequently Asked Questions (FAQs)
      Case 20-65841-lrc                              Doc 155                   Filed 02/24/21 Entered 02/24/21 17:54:37                                                                          Desc Main
                                                                               Document     Page 2 of 6
MONTHLY OPERATING REPORT -                                                                                                                                                                   ATTACHMENT NO. 1
POST CONFIRMATION




                                                                QUESTIONNAIRE
                                                                                                                                                                    YES*                     NO
1.            Have any assets been sold or transferred outside the normal course of business, or outside
              the Plan of Reorganization during this reporting period?                                                                                                                       X
2.            Are any post-confirmation sales or payroll taxes past due?
                                                                                                                                                                                             X
3.            Are any amounts owed to post-confirmation creditors/vendors over 90 days delinquent?
                                                                                                                                                                                             X
4.            Is the Debtor current on all post-confirmation plan payments?
                                                                                                                                                                        X


     *If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.




                                                             INSURANCE INFORMATION
                                                                                                                                                                      YES                    NO*
1.            Are real and personal property, vehicle/auto, general liability, fire, theft, worker's compensation, and other
              necessary insurance coverages in effect?                                                                                                                                       X
2.            Are all premium payments current?
                                                                                                                                                                                             X
              *If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.




                                                          CONFIRMATION OF INSURANCE
                                                                                                                                                             Payment Amount                          Delinquency
                                  TYPE of POLICY              and            CARRIER                                               Period of Coverage         and Frequency                           Amount




      DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:




     Estimated Date of Filing the Application for Final Decree: ____________________




                   I declare under penalty of perjury that this statement and the accompanying
              documents and reports are true and correct to the best of my knowledge and
              belief.
                                                                                                                               Marshall                 Digitally signed by Marshall Glade
                                                                                                                                                        DN: cn=Marshall Glade, o=BRiley
                                                                                                                                                        Financial, ou,


                 This 23rd day of Feburary 2021                                                                                Glade                    email=mglade@brileyfin.com, c=US
                                                                                                                                                        Date: 2021.02.24 13:29:55 -05'00'
                                                                                                                               _____________________________________
                                                                                                                               Debtor's Signature
  Case 20-65841-lrc       Doc 155      Filed 02/24/21 Entered 02/24/21 17:54:37                   Desc Main
                                       Document     Page 3 of 6


Questionnaire
          4 Is the Debtor current on all post-confirmation plan payments?
                       Yes. The Debtor is current on all post-confirmation plan payments.


Insurance Information
          1 Are real and personal property, vehicle/auto, general liability, fire, theft, worker's compensation,
            and other necessary insurance coverages in effect?
                       No. There are no properties, vehicles/autos, employees, or other where insurance
                       coverage is needed.
          2 Are all premium payments current?
                       No, There are no premium payments due.
     Case 20-65841-lrc                 Doc 155            Filed 02/24/21 Entered 02/24/21 17:54:37                              Desc Main
                                                          Document     Page 4 of 6
MONTHLY OPERATING REPORT -                                                                                              ATTACHMENT NO. 2
POST CONFIRMATION


                                       CHAPTER 11 POST-CONFIRMATION
                                   SCHEDULE OF RECEIPTS AND DISBURSEMENTS

Case Name:                              IFS SECURITIES, INC

Case Number:                            20-65841-LRC

Date of Plan Confirmation:              October 9, 2020

                         All items must be answered. Any which do not apply should be answered “none” or “N/A”.




                                                                                       Quarterly                Post Confirmation Total
1.           CASH (Beginning of Period)                                       $               362,102.45 $                      362,102.45


2.           INCOME or RECEIPTS during the Period                             $               369,999.99 $                      369,999.99


3.           DISBURSEMENTS
             a.   Operating Expenses (Fees/Taxes):
                  (i)                   U.S. Trustee Quarterly Fees           $                       0.00 $                          0.00
                  (ii)                  Federal Taxes                                                 0.00                            0.00
                  (iii)                 State Taxes                                                   0.00                            0.00
                  (iv)                  Other Taxes                                                   0.00                            0.00


             b.   All Other Operating Expenses:                               $                    3,838.25 $                     3,838.25


             c.   Plan Payments:
                  (i)                   Administrative Claims                 $               508,826.96 $                      508,826.96
                  (ii)                  Class One                                                     0.00                            0.00
                  (iii)                 Class Two                                                     0.00                            0.00
                  (iv)                  Class Three                                                   0.00                            0.00
                  (v)                   Class Four                                                    0.00                            0.00
                                        (Attach additional pages as needed)

             Total Disbursements (Operating & Plan)                           $             512,665.21 $                      512,665.21

1.           CASH (End of Period)                                             $             219,437.23 $                      219,437.23
      Case 20-65841-lrc         Doc 155      Filed 02/24/21 Entered 02/24/21 17:54:37 Desc Main
                                             Document     Page 5 of 6
MONTHLY OPERATING REPORT -                                                      ATTACHMENT NO. 3
POST CONFIRMATION

                                    CHAPTER 11 POST-CONFIRMATION
                                    BANK ACCOUNT RECONCILIATIONS
                                 Prepare Reconcilation for each Month of the Quarter
                             October                         November                                  December
Bank
                 Account             Account            Account            Account            Account            Account
                   #1                  #2                 #1                 #2                 #1                 #2
Name of
Bank:            Renasant           Renasant            Renasant           Renasant           Renasant           Renasant
Account
Number:of
Purpose            3640               3631                3640               3631               3640               3631
Account
(Operating/
Type of          Operating          Operating           Operating          Operating          Operating          Operating
Account (e.g.     Checking           Checking            Checking           Checking           Checking           Checking
1. Balance per
Bank
2. ADD:              287,102.45          75,000.00          507,518.84          75,001.00         164,230.01          75,001.00
Deposits not
3.                           0.00                0.00               0.00               0.00               0.00               0.00
SUBTRACT:
Outstanding                  0.00                0.00               0.00               0.00               0.00               0.00
4. Other
Reconciling
5. Month End                 0.00                0.00               0.00               0.00               0.00               0.00
Balance (Must
Agree with           507,518.84          75,001.00          164,230.01          75,001.00         144,436.23          75,001.00
Note: Attach
copy of each
bank statement
and bank


Investment
Account
Bank / Account     Date of           Type of             Purchase           Current            Purchase           Current
   Name /         Purchase          Instrument            Price              Value              Price              Value
N/A




Note:
Attach copy
of each
        Case 20-65841-lrc                                              Doc 155                         Filed 02/24/21 Entered 02/24/21 17:54:37                                                                               Desc Main
                                                                                                       Document     Page 6 of 6
MONTHLY OPERATING REPORT -                                                                                                                                                                                                        ATTACHMENT NO. 4
POST CONFIRMATION




                                                   CHAPTER 11 POST-CONFIRMATION                                                                                                       CHAPTER 11 POST-CONFIRMATION
                                              CASH/DEBIT/CHECK DISBURSEMENTS DETAILS                                                                                             CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                                      Renasant                                                                  Name of Bank                                    Renasant
Account Number                                                                      3640                                                                    Account Number                                    3631
Purpose of Account (Operating/Payroll/Personal)                                   Operating                                                                 Purpose of Account (Operating/Payroll/Personal) Operating
Type of Account (e.g., Checking)                                                  Checking                                                                  Type of Account (e.g., Checking)                Checking
                                                                                                                                                                                                                   0
    Check           Date of                                                                                                                                  Check   Date of
   Number         Transaction                 Payee                                             Purpose or Description                      Amount          Number Transaction             Payee                    Purpose or Description       Amount
AutoDebit           10/08/2020         Extra Space Storage                                              Rent                                     -313.00    N/A     N/A          N/A     N/A       N/A     N/A          N/A    N/A       N/A        0.00
AutoDebit           10/08/2020         Extra Space Storage                                              Rent                                     -423.00
AutoDebit           10/15/2020              Capital EDI                                          EDI Service Charge                              -250.65
AutoDebit           10/26/2020           Cortney Gwinn                                             Contract Labor                                -350.00
AutoDebit           11/10/2020         Extra Space Storage                                              Rent                                     -339.00
AutoDebit           11/10/2020         Extra Space Storage                                              Rent                                     -460.00
AutoDebit           11/16/2020              Capital EDI                                          EDI Service Charge                              -250.65
AutoDebit           12/08/2020         Extra Space Storage                                              Rent                                     -339.00
AutoDebit           12/08/2020         Extra Space Storage                                              Rent                                     -460.00
AutoDebit           12/15/2020              Capital EDI                                          EDI Service Charge                              -250.65
Debit               11/12/2020               ShareFile                                         Other Operating Expense                           -402.30
Wire                10/21/2020 DNAI Consulting, LLC | Kristiaan Sheed                              Claim Payments                             -13,650.00
Wire                10/21/2020            Danny Weeks                                              Claim Payments                             -13,650.00
Wire                10/21/2020           Craig J. Walker                                           Claim Payments                             -13,650.00
Wire                10/21/2020           Watson Spence                                             Claim Payments                            -100,000.00
Wire                11/09/2020             GlassRatner                                            Professional Fees                           -54,695.90
Wire                11/09/2020        Greenberg Traurig LLP                                       Professional Fees                          -289,451.26
Wire                12/11/2020 DNAI Consulting, LLC | Kristiaan Sheed                             Professional Fees                            -1,600.00
Wire                12/11/2020        Greenberg Traurig LLP                                       Professional Fees                           -17,588.00
Wire                12/11/2020               Polsinelli                                           Professional Fees                            -4,541.80




                                                                                                                            TOTAL       $    (512,665.21)                                                                                TOTAL      0.00

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
